EXHIBIT 10.1

COMMON STOCK PURCHASE AGREEMENT

 

This Common Stock Purchase Agreement (this “Agreement”) is dated as of March 30,
2015 by and between PayNovi Ltd., an Irish limited liability company (the
“Company”), Anch Holdings Ltd., an Irish limited liability company (the
“Seller”), and World Media & Technology Corp., a corporation organized and
existing under the laws of Nevada (the “Purchaser”) and a majority owned
subsidiary of World Assurance Group, Inc., a Nevada corporation (“Parent”).

 

PRELIMINARY STATEMENT

 

WHEREAS, the Seller is the sole shareholder of the Company who owns and/or
controls in the aggregate 1,000 common shares of the Company, which represents
100% of the total issued and outstanding capital stock of the Company.




On the terms and subject to the conditions set forth in this Agreement, the
Seller desires to sell to the Purchaser, and the Purchaser desires to purchase
from the Seller, Three Hundred Fifty (350) shares of the Company’s Common Stock
which represents thirty five percent (35%) of the Company’s total issued and
outstanding shares as of the Closing Date (the “Company Shares”), for a Purchase
Price consisting of One Million Three Hundred Sixty One Thousand (1,361,000)
shares of the Purchaser’s common stock which represents five percent (5%) of the
Purchaser’s total issued and outstanding shares as of the Closing Date (the
“Purchaser Shares”), and Three Million Nine Hundred Thirty Seven Thousand and
Five (3,937,005) shares of the Parent’s common stock which represents five
percent (5%) of the Parent’s total issued and outstanding shares of the Closing
Date (the “Parent Shares”) (the Purchaser Shares and the Parent Shares together
shall mean the Purchase Price), as set forth in this Agreement.




 

AGREEMENT

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company, the Seller and the
Purchaser, intending to be legally bound, agree as follows:

 

Section 1.              Definitions.

 

1.1          Definitions.  In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings set forth in this Section 1.1:

 

“Action” means any action, arbitration, audit, examination, investigation,
inquiry, proceeding, hearing, litigation, arbitration or suit (whether civil,
criminal, administrative, judicial or investigative, whether formal or informal,
and whether public or private) commenced, brought, conducted or heard by or
before, or otherwise involving, any Governmental Authority or arbitrator.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act; provided that (a) the Company and its Subsidiaries will not be
deemed an Affiliate of Purchaser or its Subsidiaries and (b) the Purchaser and
its Subsidiaries will not be deemed an Affiliate of the Company or its
Subsidiaries.

 

A Person will be deemed the “Beneficial Owner” of, to “Beneficially Own” or have
“Beneficial Ownership” of any securities (and correlative terms will have
correlative meanings):

 

(a)           which such Person or any of such Person’s Affiliates beneficially
own, directly or indirectly, for purposes of Section 13(d) of the Exchange Act
and Regulations 13D and 13G thereunder;

 





(b)           which such Person or any of such Person’s Affiliates has (i) the
right to acquire (whether such right is exercisable immediately or only after
the passage of time or the fulfillment of a condition or both) pursuant to any
agreement, arrangement or understanding (whether or not in writing), or upon the
exercise of conversion rights, exchange rights, warrants, options or otherwise
or (ii) the right to vote, alone or in concert with others, pursuant to any
agreement, arrangement or understanding (whether or not in writing);

  

(c)           which are beneficially owned, directly or indirectly, by any other
Person with which such Person or any of such Person’s Affiliates has any
agreement, arrangement or understanding (whether or not in writing) for the
purpose of acquiring, holding, voting or disposing of any securities of the
Company; or

 

(d)           which are the subject of, or the reference securities for or that
underlie any derivative transaction entered into by such Person, or derivative
security (including options) acquired by such Person, which gives such Person
the economic equivalent of ownership of an amount of such securities due to the
fact that the value of the derivative is directly or indirectly determined by
reference to the price or value of such securities, without regard to whether
(i) such derivative conveys any voting rights in such securities to such Person,
(ii) the derivative is required to be, or capable of being, settled through
delivery of such securities or (iii) such Person may have entered into other
transactions that hedge the economic effect of such derivative.

 

In determining the number of shares deemed Beneficially Owned by virtue of the
operation of clause (d) above, the subject Person will be deemed to Beneficially
Own (without duplication) the number of shares that are synthetically owned
pursuant to such derivative transactions or such derivative securities. The
number of shares that are synthetically owned will be the notional or other
number of shares in respect of such derivative transactions or securities that
is specified in a filing by such Person or any of such Person’s Affiliates with
the SEC or in the documentation evidencing such derivative transactions or
securities, and in any case (or if no such number of shares is specified in any
filing or documentation), as reasonably determined by the Board of Directors in
good faith to be the number of shares that are synthetically owned pursuant to
such derivative transactions or securities.

   

“Change of Control” means, with respect to a Person, directly or indirectly
(a) a consolidation, merger or similar business combination involving such
Person in which the holders of voting securities of such Person immediately
prior thereto are not the holders of a majority in interest of the voting
securities of the surviving Person in such transaction, (b) a sale, lease or
conveyance of all or substantially all of the assets, or of 35% or more of the
outstanding voting securities, of such Person in one transaction or a series of
related transactions, (c) any Person or group becomes the Beneficial Owner of
35% or more of the outstanding voting securities of such Person, or (d) a
majority of the seats on the board of directors of such Person cease to be
occupied by Persons who either (i) are members of the board of such Person on
the date hereof or (ii) are elected by, or nominated by, the board of such
Person (or a committee thereof) for election to the board of such Person.

    

“Confidential Information” means all confidential or proprietary information and
data of the Disclosing Party or its Affiliates, disclosed or otherwise made
available to the Recipient or its Representatives in connection with this
Agreement, whether disclosed before or after the date of this Agreement and
whether disclosed electronically, orally or in writing or through other methods
made available to the Recipient or its Representatives.  Notwithstanding the
foregoing, for purposes of this Agreement, Confidential Information will not
include any information which the Recipient demonstrates by clear and convincing
evidence is (a) at the time of disclosure in the public domain or thereafter
enters the public domain without any breach of this Agreement by the Recipient
or any of its Representatives, (b) known by the Recipient before the time of
disclosure, as shown by prior written or electronic records, other than as a
result of a prior disclosure by the Disclosing Party or its Affiliates or the
Disclosing Party’s Representatives, (c) obtained from a Third Party who is in
lawful possession thereof and does not thereby breach an obligation of
confidence to the Disclosing Party regarding such information, or (d) developed
by or for the Recipient or its Representatives through their independent efforts
without use of Confidential Information; provided that, in each of the foregoing
clauses (a) through (d), such information will not be deemed to be within the
foregoing exceptions merely because such information is embraced by more general
knowledge that is publicly known or in the Recipient’s possession, and no
combination of features will be deemed to be within the foregoing exceptions
merely because individual features are publicly known or in the Recipient’s
possession, unless the particular combination itself and its principle of
operations are in the public domain or in the Recipient’s possession without the
use of or access to Confidential Information.

 





 “Contract” means any legally binding bond, debenture, note, mortgage,
indenture, guarantee, license, lease, purchase or sale order or other contract,
commitment, agreement, instrument, obligation, arrangement, understanding,
undertaking, permit, concession or franchise (each including all amendments
thereto).

  

“Disclosing Party” means the party disclosing or making available Confidential
Information (either directly or indirectly through such party’s Representatives)
to the Recipient or the Recipient’s Representatives.

 

“Disclosure Schedule” means the Disclosure Schedule of the Company delivered
concurrently with this Agreement.

 

“Encumbrance” means any lien (statutory or otherwise), charge, encumbrance,
mortgage, pledge, hypothecation, security interest, deed of trust, option,
preemptive right, right of first refusal or first offer, title defect or other
adverse claim of any third party.

  

“Equity Securities” means (a) capital stock or other equity interests (including
shares of Common Stock) of the Company and (b) options, warrants or other
securities that are directly or indirectly convertible into, exchangeable for or
exercisable for capital stock or other equity interests of the Company.

  

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder.

 

“Excluded Securities” means any securities that are issued by the Company
(a) pursuant to any employment contract, employee or benefit plan, stock
purchase plan, stock ownership plan, stock option or equity compensation plan or
other similar plan where stock is being issued or offered to a trust, other
entity or otherwise, to or for the benefit of any employees, potential
employees, officers or directors of the Company or any of its Subsidiaries or
(b) as consideration in a business combination or other merger or acquisition
transaction.

 

“Governmental Authority” means any (a) nation, region, state, county, city,
town, village, district or other jurisdiction, (b) federal, state, local,
municipal, foreign or other government, (c) governmental or quasi-governmental
authority of any nature (including any governmental agency, commission, branch,
department or other entity and any court, arbitrator or other tribunal),
(d) multinational organization exercising judicial, legislative or regulatory
power, (e) body exercising, or entitled to exercise, any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power of any nature of any federal, state, local, municipal, foreign or other
government, or (f) regulatory or self-regulatory organization (including the
Nasdaq Global Select Market and the Financial Industry Regulatory Authority).

  

“Intellectual Property” means all (a) patents, patent applications, and
invention disclosures, and all related continuations, continuations-in-part,
divisionals, reissues, re-examinations, substitutions, and extensions thereof,
(b) trademarks, service marks, names, corporate names, trade names, domain
names, logos, slogans, trade dress, design rights, and other similar
designations of source or origin, together with the goodwill symbolized by any
of the foregoing, (c) copyrights and copyrightable subject matter, (d) rights in
computer programs (whether in source code, object code, or other form),
algorithms, databases, compilations and data, technology supporting the
foregoing, and all documentation, including user manuals and training materials,
related to any of the foregoing, (e) trade secrets and all other confidential or
proprietary information, ideas, know-how, inventions, processes, formulae,
models, and methodologies, (f) rights of publicity, privacy, and rights to
personal information, (g) moral rights and rights of attribution and integrity,
and (h) all applications and registrations, and any renewals, extensions and
reversions, for the foregoing.

 

“knowledge” means, with respect to the Company, the actual knowledge of the
executive officers of the Company listed on Section 1.2 of the Disclosure
Schedule after reasonable inquiry within the scope of their respective
functional responsibilities.

 

“Laws” means any foreign, federal, state and local laws, statutes, ordinances,
rules, regulations, orders, judgments, injunctions and decrees.

  





“Material Adverse Effect” means any event, change, circumstance, condition,
state of facts, effect or other matter, individually or collectively with one or
more other events, changes, circumstances, conditions, state of facts, effects
or other matters, that have had, or reasonably would be expected to have, a
material adverse effect on (a) the business, assets, liabilities, financial
condition or results of operations of the Company and its Subsidiaries, taken as
a whole, or (b) the ability of the Company to consummate timely the transactions
contemplated by the Transaction Documents; provided that, solely in the case of
clause (a), none of the following events, changes, circumstances, conditions,
state of facts, effects or other matters, either alone or in combination, will
constitute, or be considered in determining whether there has been, a Material
Adverse Effect: (i) any outbreak or escalation of war or major hostilities or
any act of terrorism, (ii) changes in laws, rules, regulations, GAAP or the
interpretation thereof, (iii) changes that generally affect the industry in
which the Company and its Subsidiaries operate, (iv) changes in financial
markets, general economic conditions (including prevailing interest rates,
exchange rates, commodity prices and fuel costs) or political conditions,
(v) changes in the trading price or trading volume of the Common Stock (it being
understood that the facts and circumstances underlying any such changes that are
not otherwise expressly excluded in (i) through (viii) herein from the
definition of a “Material Adverse Effect” may be considered in determining
whether there has been a Material Adverse Effect), (vi) failure by the Company
to meet any published or internally prepared projections, budgets, plans or
forecasts of revenues, earnings or other financial performance measures or
operating statistics (it being understood that the facts and circumstances
underlying any such failure that are not otherwise expressly excluded in
(i) through (viii) herein from the definition of a “Material Adverse Effect” may
be considered in determining whether there has been a Material Adverse Effect),
in the case of each of (i) through (vi), solely to the extent arising after the
date of this Agreement, (vii) any action taken by the Company or its
Subsidiaries to the extent expressly required by this Agreement, (viii) the
execution or delivery of this Agreement, the consummation of the transactions
contemplated by this Agreement or the public announcement with respect to any of
the foregoing (it being understood that for purposes of Sections 3.3 and 4.2,
effects resulting from or arising in connection with the matters set forth in
(vii) and (viii) of this definition will not be excluded in determining whether
a Material Adverse Effect has occurred or reasonably would be expected to
occur), or (ix) as set forth on Section  1.3 of the Disclosure Schedule, except,
solely in the case of clauses (i) through (iv), to the extent those events,
changes, circumstances, conditions, states of facts, effects or other matters,
have a disproportionate effect on the Company and its Subsidiaries, taken as a
whole, as compared to other companies operating in the industry in which the
Company and its Subsidiaries operate.

  

“Organizational Documents” means, with respect to any entity, the certificate or
articles of incorporation and bylaws of such entity, or any similar
organizational documents of such entity.

 

“Person” means an individual or firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

 

“Recipient” means the party receiving or otherwise having access to the
Confidential Information (either directly or indirectly through such party’s
Representatives) from the Disclosing Party or the Disclosing Party’s
Representatives.

  

“Representatives” means, as to any Person, its Affiliates and its and their
respective directors, officers, employees, agents, attorneys, accountants and
financial advisors.

   

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder.

 

 “Subsidiary” means, with respect to a specified Person, any corporation or
other Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred) are held by the specified Person or one or more of its
Subsidiaries.  When used in this Agreement without reference to a particular
Person, “Subsidiary” means a Subsidiary of the Company.

  

“Third Party” means any Person other than the Company, Purchaser or their
respective Affiliates.





 

“Transaction Documents” means this Agreement, all exhibits and schedules to this
Agreement, and any other documents, certificates or agreements executed in
connection with the transactions contemplated by this Agreement.

  

1.3          Construction.  Any reference in this Agreement to a “Section,”
“Exhibit” or “Schedule” refers to the corresponding Section, Exhibit or Schedule
of or to this Agreement, unless the context indicates otherwise.  The table of
contents and the headings of Sections are provided for convenience only and are
not intended to affect the construction or interpretation of this Agreement. 
All words used in this Agreement are to be construed to be of such gender or
number as the circumstances require.  The words “including,” “includes” or
“include” are to be read as listing non-exclusive examples of the matters
referred to, whether or not words such as “without limitation” or “but not
limited to” are used in each instance. 

  

Where this Agreement states that a party “shall,” “will” or “must” perform in
some manner or otherwise act or omit to act, it means that the party is legally
obligated to do so in accordance with this Agreement.  Any reference to a
statute is deemed also to refer to any amendments or successor legislation as in
effect at the relevant time.  Any reference to a contract or other document as
of a given date means the contract or other document as amended, supplemented
and modified from time to time through such date.  Any words (including
capitalized terms defined herein) in the singular will be held to include the
plural and vice versa and words (including capitalized terms defined herein) of
one gender will be held to include the other gender as the context requires. 
The terms “hereof,” “herein” and “herewith” and words of similar import will,
unless otherwise stated, be construed to refer to this Agreement as a whole and
not to any particular provision of this Agreement.  All references to any period
of days will be deemed to be to the relevant number of calendar days unless
otherwise specified.  All references herein to “$” or dollars will refer to
United States dollars, unless otherwise specified.

 

Section 2.              Purchase and Sale.

 

2.1          Purchase and Sale of Shares.  The Seller hereby agrees to sell to
the Purchaser, and the Purchaser, in reliance on the representations and
warranties contained herein, and subject to the terms and conditions of this
Agreement, agrees to purchase from the Seller the Company Shares for a total
purchase price of 1,361,000 shares of the Purchaser’s common stock which
represents five percent (5%) of the Purchaser’s total issued and outstanding
shares as of the Closing Date (the “Purchaser Shares”), and 3,937,005 shares of
the Parent’s common stock which represents five percent (5%) of the Parent’s
total issued and outstanding shares of the Closing Date (the “Parent Shares”)
(the Purchaser Shares and the Parent Shares together shall mean, the “Purchase
Price”).

 

2.2          Closing and Closing Date. The closing of the purchase, sale and
transfer of the Company Shares in exchange for the Purchaser Shares and the
Parent Shares (the “Closing”) will take place at the offices of Purchaser, at
10:00 a.m., local time, as soon as practicable but in any event not later than
March 31, 2015 and the date on which the last of the conditions set forth in
Section 7 has been satisfied or waived (other than those conditions that by
their nature can only be satisfied at the Closing, but subject to the
satisfaction or waiver of such conditions), or at such other time and place as
the Company and the Purchaser may agree in writing. The date on which the
Closing actually occurs is referred to in this Agreement as the “Closing Date.”

 

2.3          Closing Deliveries.

 

(a)           At the Closing, the Seller will deliver or cause to be delivered
to the Purchaser the following:

 

(i)            a certificate executed by a duly authorized officer of the Seller
certifying (A) that the conditions set forth in Sections 7.1(a) and 7.1(b) have
been satisfied and (B) the number of Company Shares calculated in accordance
with this Agreement; and

 

(ii)           a certificate of the Company Shares duly endorsed for transfer or
with executed stock powers medallion guaranteed attached to be released and
delivered to Purchaser, evidencing the Company Shares registered in the name of
the Purchaser.

 

(b)           At the Closing, the Purchaser will deliver or cause to be
delivered to the Company the following:





 

(i)            a certificate executed by a duly authorized officer of the
Purchaser and  the Parent certifying that the conditions set forth in Sections
7.2(a) and 7.2(b) have been satisfied; and

  

(ii)          a certificate evidencing the Purchaser Shares registered in the
name of the Seller and a certificate evidencing the Parent Shares registered in
the name of the Seller.

 

Section 3.              Representations and Warranties of the Company.  The
Company and the Seller represent and warrant to the Purchaser and the Parent
that, as of the date of this Agreement and as of the Closing:

 

3.1          Organization and Qualification.  The Company and each of its
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own,
lease, operate and use its properties and assets and to carry on its business as
currently conducted.  Neither the Company nor any of its Subsidiaries is in
violation nor default of any of the provisions of its respective Organizational
Documents.  The Company and each of its Subsidiaries is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not
have or reasonably be expected to have a Material Adverse Effect, and no Action
has been instituted in any such jurisdiction revoking, limiting or curtailing or
seeking to revoke, limit or curtail such power and authority or qualification. 
Complete and accurate copies of the Company’s Organizational Documents, each as
in effect as of the date of this Agreement, have previously been made available
to the Purchaser.

 

3.2          Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into the Transaction Documents and to
consummate the transactions contemplated by each of the Transaction Documents
and otherwise to carry out its obligations hereunder and thereunder.  The
execution and delivery of each of the Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby, have
been duly authorized by all necessary action on the part of the Company and no
stockholder approval or other proceedings on the part of the Company are
necessary to authorize the Transaction Documents or to consummate the
transactions contemplated hereby and thereby.  Each Transaction Document to
which it is a party has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof and thereof,
will constitute the legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except (a) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other Laws of general application affecting
enforcement of creditors’ rights generally, (b) as limited by Laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (c) insofar as indemnification and contribution provisions may be
limited by applicable Law.

 

3.3          No Conflicts.  The execution, delivery and performance by the
Company of the Transaction Documents, the issuance and sale of the Company
Shares and the consummation by the Company of the transactions contemplated
hereby and thereby to which it is a party do not and will not (a) conflict with
or violate any provision of the Organizational Documents of the Company or its
Subsidiaries, (b) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Encumbrance upon any of the properties or assets of the Company
or its Subsidiaries pursuant to, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, indenture or other instrument to which the Company
or any of its Subsidiaries is a party or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected or (c) subject to
obtaining the Required Approvals, conflict with or result in a violation, in any
material respect, of any permit, license, Law or other restriction of any
Governmental Authority to which the Company or any of its Subsidiaries is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected, except in the case of clause (b), for matters that would not,
individually or in the aggregate, have a Material Adverse Effect.

  

3.4                               Filings, Consents and Approvals. The Company
is not required to obtain any consent, waiver, authorization or order of, give
any notice to, or make any filing or registration with, any Governmental
Authority or other Person in connection with the execution, delivery and
performance by the Company of the Transaction





Documents and the consummation of the transactions contemplated hereunder or
thereunder, other than such filings as are required to be made under applicable
country of incorporation, federal and state securities laws (collectively, the
“Required Approvals”).

 

3.5                               Title to the Company Shares.  The Seller is
the record holder and beneficially owns 100% of the capital stock of the
Company, free and clear of all liens, encumbrances, pledges, claims, options,
charges and assessments of any nature whatsoever, with full right and lawful
authority to transfer the Company Shares to Purchaser.  No person has any
preemptive rights or rights of first refusal with respect to any of the Company
Shares.  There exists no voting agreement, voting trust, or outstanding proxy
with respect to any of the Company Shares.  Other than disclosed by the Seller
to the Purchaser, there are no outstanding rights, options, warrants, calls,
commitments, or any other agreements of any character, whether oral or written,
with respect to the Company Shares.  The Seller has full power to transfer and
deliver the Company Shares to the Purchaser in accordance with the terms of this
Agreement.  The delivery to the Purchaser of certificates evidencing the
transfer of the Company Shares pursuant to the provisions of this Agreement will
transfer to the Purchaser good and marketable title thereto, free and clear of
all liens, encumbrances, restrictions and claims of any kind.

 

3.6                               Capitalization.

 

(a)                                 As of March 30, 2015, the authorized capital
stock of the Company consists of (a) 100,000 shares of  Common Stock, of which
1,000 shares were issued and outstanding. All of the outstanding shares of
capital stock of the Company are validly issued, fully paid and nonassessable.
There are no stockholders agreements, voting trusts, voting agreements or other
similar agreements or understandings with respect to the Company’s capital stock
to which the Company is a party or, to the knowledge of the Company, between or
among any of the Company’s stockholders.  Except as contemplated under this
Agreement, no Person has any outstanding commitments, rights of first offer or
refusal, anti-dilution rights, preemptive rights, rights of participation or any
similar right to participate in the transactions contemplated by the Transaction
Documents.  There are no outstanding subscriptions, options, warrants, scrip
rights to subscribe to, calls, phantom stock rights, rights of first offer or
refusal, rights to require redemption or repurchase, preemptive rights,
anti-dilution rights, registration rights, rights of participation, or
commitments, or understandings of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire
any, Equity Securities or other securities of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional Equity Securities or other securities of the Company or its
Subsidiaries. The issuance and sale of the Company Shares will not obligate the
Company to issue Equity Securities or other securities of the Company or its
Subsidiaries to any Person (other than the Purchaser) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under any of such securities.

  

(b)                                 Section 3.6(b) of the Disclosure Schedule
includes a list of all of the Subsidiaries of the Company.  All the outstanding
shares of capital stock of, or other equity interests in, each such Subsidiary
have been validly issued and are fully paid and non-assessable and are, except
as set forth in Section 3.6(b) of the Disclosure Schedule, owned directly or
indirectly by the Company, free and clear of all Encumbrances. Except as set
forth in Section 3.6(b) of the Disclosure Schedule, neither the Company nor any
of its Subsidiaries directly or indirectly owns any equity or similar interest
in, or any interest convertible into or exchangeable or exercisable for, any
corporation, partnership, joint venture or other business association or entity,
that is or would reasonably be expected to be material to the Company and its
Subsidiaries taken as a whole.

 

(c)                                  The Company has no outstanding bonds,
debentures, notes or other obligations, the holders of which have the right to
vote (or are convertible into or exercisable for securities having the right to
vote) with the stockholders of the Company on any matter.

 

3.7                               Financial Statements.  The Company has, at the
date of execution of this Agreement, and will have at the Closing Date, certain
management accounts as set forth in Disclosure Schedule 3.7, including monthly
revenues, gross margins and net income (the “Management Accounts”).  The
accounts receivable set forth in the





Management Accounts, and all accounts receivable arising since the date of the
Management Accounts, represent bona fide claims of the Company against debtors
for sales, services performed or other charges arising on or before the date
hereof, and all the goods delivered and services performed which gave rise to
said accounts were delivered or performed in accordance with the applicable
orders, contracts or customer requirements.

 

3.8                              Litigation.  There is not, and there has not
been, any Action pending or, to the knowledge of the Company, threatened against
or affecting the Company or any of its Subsidiaries or any of their respective
properties, assets, officers or directors before or by any Governmental
Authority which (a) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the issuance or sale of
the Shares, or (b) has had or would, if there were an unfavorable decision,
reasonably be expected to have, a Material Adverse Effect, or  has resulted or
would reasonably be expected to result in criminal liability with respect to the
Company, any of its Subsidiaries or any of its or their directors or officers,
nor is there, nor has there been, any judgment, order or decree outstanding
against the Company or any of its Subsidiaries or any of their respective
properties, assets, officers or directors that, individually or in the
aggregate, has had or, if adversely resolved, would reasonably be expected to
have, any of the effects described in clauses (a) or (b) above.

  

3.9                        Intellectual Property.

 

(a)                                 Section 3.9(a) of the Disclosure Schedule
sets forth a complete and accurate list of all material U.S. and foreign
applications and registrations (including issued patents) for any Intellectual
Property owned by the Company and its Subsidiaries. The Company or one of its
Subsidiaries is the sole and exclusive owner of each such application and
registration, and the foregoing applications and registrations are in effect and
subsisting and, to the knowledge of the Company, valid.

 

(b)                                 The Company and its Subsidiaries own, or
have a valid right to use, all material items of Intellectual Property used or
held for use in, or necessary to conduct, their respective businesses (i) as
conducted as of the date of this Agreement and (ii) to the Company’s knowledge,
with respect to material products as to which the Company has announced an
intention to launch.  All material items of Intellectual Property owned by the
Company are owned free and clear of Encumbrances.    To the Company’s knowledge,
no Person is infringing, diluting, misappropriating or otherwise violating any
Intellectual Property owned by the Company or its Subsidiaries, and no such
claims are pending or threatened against any Person by the Company or its
Subsidiaries.

  

3.10                        No Undisclosed Liabilities.  Neither the Company nor
any of its Subsidiaries has any liabilities or obligations of any nature,
whether accrued, absolute, contingent or otherwise, known or unknown, whether
due or to become due and whether or not required to be recorded or reflected on
a balance sheet, except (a) to the extent accrued or reserved against in the
Financial Statements of the Company and its Subsidiaries attached hererto,
(b) for liabilities and obligations incurred in the ordinary course of business
consistent with past practice, (c) for liabilities and obligations incurred in
connection with or expressly contemplated by this Agreement and (d) for
liabilities that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

  

3.11                        Compliance with Law.

 

(a)                                 Except for matters that, individually or in
the aggregate, (A) have not and would not reasonably be expected to have a
Material Adverse Effect or (B) has not resulted and would not reasonably be
expected to result in criminal liability with respect to the Company, any of its
Subsidiaries or any of its or their directors or officers, (i) the Company and
its Subsidiaries are, and have been, in compliance with all applicable Laws and
Company permits, (ii) the Company and its Subsidiaries hold all permits
necessary for the lawful conduct of their business and the ownership and
operation of their assets and properties as conducted as of the date of this
Agreement and (iii) no Action, demand, inquiry or investigation has occurred or
been pending or threatened in writing, alleging that the Company or any of its
Subsidiaries is not in compliance with any applicable Law or permit.

 

(b)                                 (i) the Company and its Subsidiaries and, to
the knowledge of the Company, its Affiliates, directors, officers and employees
have complied in all material respects with the U.S. Foreign Corrupt Practices
Act of 1977 and any other applicable foreign or domestic anticorruption or
antibribery Laws (collectively, the “Fraud and Bribery Laws”), and (ii) neither
the Company, nor any of its Subsidiaries or Affiliates, or its or their
directors, officers or employees, nor, to the knowledge of the Company, any of
its or their agents or other representatives





acting on their behalf have directly or indirectly, in each case, taken action
in violation of the Fraud and Bribery Laws.

 

3.12                        Contracts. (a) Each Material Contract is a valid,
binding and legally enforceable obligation of the Company or one of the
Company’s Subsidiaries, as the case may be, and, to the knowledge of the
Company, of the other parties thereto, except, in each case, as enforcement may
be limited by bankruptcy, insolvency, reorganization or similar Laws affecting
creditors’ rights generally and by general principles of equity, (b) each such
Material Contract is in full force and effect, and (c) none of the Company or
any of its Subsidiaries is (with or without notice or lapse of time, or both) in
material breach or default under any such Material Contract and, to the
knowledge of the Company, no other party to any such Material Contract is (with
or without notice or lapse of time, or both) in material breach or default
thereunder.  None of the Company or its Subsidiaries is party to any Contract
that would, after giving effect to the transactions contemplated by this
Agreement (other than the potential transactions contemplated by Section 2.7 of
the Commercial Agreement), restrict in any respect (including by way of
exclusivity obligation) the ability of Purchaser or its Affiliates to compete in
any business or with any Person or in any geographical area.

 

3.13                        Brokers and Finders.  No brokerage or finder’s fees
or commissions are or will be payable by the Company or the seller to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
the Transaction Documents.




3.14

Own Account.  The Seller is acquiring the Purchaser Shares and the Parent Shares
(for purposes of Sections 3.14 – 3.18 only, the “Shares”) as principal for its
own account for investment only and not with a view to or for distributing or
reselling the Shares or any part thereof in violation of the Securities Act or
any applicable state securities law, has no present intention of distributing
any of the Shares and has no direct or indirect arrangement or understandings
with any other persons to distribute or regarding the distribution of any of the
Shares.




3.15

Seller Status.  At the time the Seller was offered the Shares, it was, and as of
the date of this Agreement it is, and as of the Closing Date it will be, an
“accredited investor” as defined in Regulation D, Rule 501(a), promulgated under
the Securities Act, or (ii) not a U.S. Person as defined in Rule 902 of
Regulation S promulgated under the Securities Act and as set forth in Exhibit 2
- Investor Suitability Questionnaire attached hereto and made a part hereof.




3.16

Experience of the Seller.  The Seller has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Shares, and has so
evaluated the merits and risks of such investment.  The Seller has had the
opportunity to review the SEC Reports and to ask questions of, and receive
answers from, the officers of the Purchaser and the Parent concerning the
Purchaser, the Parent and the Shares.  The Seller understands that its
investment in the Shares involves a significant degree of risk, including a risk
of total loss of the Seller’s investment.  The Seller understands that the
market price of the Common Stock has been volatile and that no representation is
being made as to the future value of the Common Stock.  The Seller is able to
bear the economic risk of an investment in the Shares and is able to afford a
complete loss of such investment.




3.17

Restricted Securities.  The Seller understands that the Shares are being offered
and sold to it in reliance upon specific exemptions from the registration
requirements of the Securities Act and state securities laws and that the
Purchaser and the Parent is relying upon the truth and accuracy of, and the
Seller’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Seller set forth herein in order to
determine the availability of such exemptions and the eligibility of the Seller
to acquire the Shares.  The Seller understands that, until such time as a
Registration Statement has been declared effective or the Shares may be sold
pursuant to Rule 144 under the Securities Act without any restriction as to the
number of securities as of a particular date that can then be immediately sold,
the certificates evidencing the Shares will bear a restrictive legend in
substantially the following form:




“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION.  THE SECURITIES MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EXEMPTION





FROM REGISTRATION UNDER THE SECURITIES ACT OR PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ALL APPLICABLE SECURITIES LAWS OF THE STATES AND OTHER JURISDICTIONS, AND IN THE
CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS SUCH TRANSACTION DOES NOT
REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.
THE TRANSFER OF THE SECURITIES EVIDENCED BY THIS CERTIFICATE IS SUBJECT TO
CERTAIN RESTRICTIONS SET FORTH IN A COMMON STOCK PURCHASE AGREEMENT BETWEEN THE
COMPANY AND THE PURCHASER OF SUCH SECURITIES.  THE COMPANY AND ITS TRANSFER
AGENT WILL NOT BE OBLIGATED TO RECOGNIZE OR GIVE EFFECT TO ANY TRANSFER MADE IN
VIOLATION OF SUCH RESTRICTIONS. A COPY OF SUCH RESTRICTIONS MAY BE OBTAINED FROM
THE COMPANY UPON WRITTEN REQUEST.”

 

The Seller understands that no federal or state agency or any other government
or governmental agency has passed upon or made any recommendation or endorsement
of the Shares or the fairness or suitability of the investment in the Shares nor
have such authorities passed upon or endorsed the merits of the offering of the
Shares.




3.18

Certain Transactions.  Since the initial date the Seller was contacted by or on
behalf of the Purchaser and Parent regarding the offering of the Shares by the
Purchaser and the Parent, neither the Seller nor any of its Affiliates, nor any
“group” of Persons (as such term is used in and construed under Sections
13(d)(3) and 14(d)(2) of the Exchange Act) of which it or any of its Affiliates
is a member, has established or increased, directly or indirectly, a put
equivalent position, as defined in Rule 16(a)-1(h) under the Exchange Act, with
respect to the Purchaser’s  or the Parent’s equity securities.  Immediately
prior to the entry into this Agreement, the Seller is not the Beneficial Owner
of and does not have the right to acquire any Equity Securities

  

3.19                        No Other Representations and Warranties.  The
representations and warranties set forth in this Section 3 are the only
representations and warranties made by the Company and the Seller with respect
to the Shares or any other matter relating to the transactions contemplated by
this Agreement. The Company and the Seller each acknowledges that except as set
forth in Section 4, neither the Purchaser nor any director, officer, employee,
agent or Representative of the Purchaser makes any representation or warranty,
either express or implied, concerning the transactions contemplated by this
Agreement.

 

Section 4.                                           Representations and
Warranties of the Purchaser and the Parent.  The Purchaser and the Parent,
severally, represent and warrant to the Company and the Seller that, as of the
date of this Agreement and as of the Closing:

 

4.1                               Organization; Authority.  The Purchaser and
the Parent are each a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada, with the requisite power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of each of the Transaction Documents and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary corporate action on the part of the
Purchaser.  Each Transaction Document to which it is a party has been (or upon
delivery will be) duly executed by the Purchaser, and when delivered by the
Purchaser in accordance with the terms hereof and thereof, will constitute the
legal, valid and binding obligation of the Purchaser, enforceable against it in
accordance with its terms, except (a) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(b) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (c) insofar as indemnification
and contribution provisions may be limited by applicable law.

 

4.2                               No Conflicts.  The execution, delivery and
performance by the Purchaser of the Transaction Documents and the consummation
by it of the transactions contemplated hereby and thereby to which it is a party
do not and will not (a) conflict with or violate any provision of the
Purchaser’s certificate or articles of incorporation, bylaws or other
organizational documents, (b) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
result in the creation of any Encumbrance upon any of the properties or assets
of the Purchaser pursuant to, or give to others any rights of termination,
amendment,





acceleration or cancellation (with or without notice, lapse of time or both) of,
any material agreement, indenture or other instrument to which the Purchaser or
any of its Subsidiaries is a party or by which any property or asset of the
Purchaser is bound or affected, or (c) subject to obtaining the Required
Approvals, conflict with or result in a violation of any Law or other
restriction of any Governmental Authority to which the Purchaser or any of its
Subsidiaries is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Purchaser or any of its
Subsidiaries is bound or affected; except in the case of each of clauses (b) and
(c), such as could not have or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business or condition (financial or otherwise) of the
Purchaser or (iii) a material adverse effect on the Purchaser’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document.

  

4.3                               Own Account.  The Purchaser is acquiring the
Company Shares as principal for its own account for investment only and not with
a view to or for distributing or reselling the Company Shares or any part
thereof in violation of the Securities Act or any applicable state securities
law, has no present intention of distributing any of the Company Shares and has
no direct or indirect arrangement or understandings with any other persons to
distribute or regarding the distribution of any of the Company Shares .

 

4.4                               Purchaser Status.  At the time the Purchaser
was offered the Company Shares, it was, and as of the date of this Agreement it
is, and as of the Closing Date it will be, an “accredited investor” as defined
in Regulation D, Rule 501(a), promulgated under the Securities Act, or (ii) not
a U.S. Person as defined in Rule 902 of Regulation S promulgated under the
Securities Act and as set forth in Exhibit 2 - Investor Suitability
Questionnaire attached hereto and made a part hereof.

 

4.5                               Experience of the Purchaser.  The Purchaser
has such knowledge, sophistication and experience in business and financial
matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Shares, and has so evaluated the merits and risks
of such investment.  The Purchaser has had the opportunity to review the
Financial Statements of the Company and to ask questions of, and receive answers
from, the officers of the Company concerning the Company and the Shares.  The
Purchaser understands that its investment in the Shares involves a significant
degree of risk, including a risk of total loss of the Purchaser’s investment. 
The Purchaser is able to bear the economic risk of an investment in the Shares
and is able to afford a complete loss of such investment.

 

4.6                              Restricted Securities.  The Purchaser
understands that the Shares are being offered and sold to it in reliance upon
specific exemptions from the registration requirements of the Securities Act and
state securities laws and that the Company is relying upon the truth and
accuracy of, and the Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Shares.  The Purchaser understands
that, until such time as a Registration Statement has been declared effective or
the Shares may be sold pursuant to Rule 144 under the Securities Act without any
restriction as to the number of securities as of a particular date that can then
be immediately sold, the certificates evidencing the Shares will bear a
restrictive legend in substantially the following form:

  

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION.  THE SECURITIES MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT OR PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE STATES AND OTHER JURISDICTIONS, AND IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, UNLESS SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS. THE
TRANSFER OF THE SECURITIES EVIDENCED BY THIS CERTIFICATE IS SUBJECT TO CERTAIN
RESTRICTIONS SET FORTH IN A COMMON STOCK PURCHASE AGREEMENT BETWEEN THE COMPANY
AND THE PURCHASER OF SUCH SECURITIES.  THE COMPANY AND ITS TRANSFER AGENT WILL
NOT BE OBLIGATED TO RECOGNIZE OR GIVE EFFECT TO ANY TRANSFER MADE IN VIOLATION
OF SUCH





RESTRICTIONS. A COPY OF SUCH RESTRICTIONS MAY BE OBTAINED FROM THE COMPANY UPON
WRITTEN REQUEST.”

 

The Purchaser understands that no federal or state agency or any other
government or governmental agency has passed upon or made any recommendation or
endorsement of the Company Shares or the fairness or suitability of the
investment in the Company Shares nor have such authorities passed upon or
endorsed the merits of the offering of the Company Shares.

 

4.8                               Certain Transactions.  Since the initial date
the Purchaser was contacted by or on behalf of the Company regarding the
offering of the Company Shares by the Company, neither the Purchaser or any of
its Affiliates, nor any “group” of Persons (as such term is used in and
construed under Sections 13(d)(3) and 14(d)(2) of the Exchange Act) of which it
or any of its Affiliates is a member, has established or increased, directly or
indirectly, a put equivalent position, as defined in Rule 16(a)-1(h) under the
Exchange Act, with respect to the Company’s equity securities.  Immediately
prior to the entry into this Agreement, the Purchaser is not the Beneficial
Owner of and does not have the right to acquire any Equity Securities.




4.9

Issuance of the Parent Shares; Exemption from Registration.  The Parent Shares
are duly authorized and, when issued and paid for in accordance with this
Agreement will be duly and validly issued, fully paid and nonassessable, free
and clear of all Encumbrances. Subject to, and in reliance on, the
representations, warranties and covenants made herein by the Company, the
issuance of the Parent Shares in accordance with the terms and on the bases of
the representations and warranties set forth in this Agreement, is exempt from
registration under the Securities Act and otherwise issued in compliance with
all Laws




4.10

Issuance of the Purchaser Shares; Exemption from Registration.  The Purchaser
Shares are duly authorized and, when issued and paid for in accordance with this
Agreement will be duly and validly issued, fully paid and nonassessable, free
and clear of all Encumbrances. Subject to, and in reliance on, the
representations, warranties and covenants made herein by the Company, the
issuance of the Purchaser Shares in accordance with the terms and on the bases
of the representations and warranties set forth in this Agreement, is exempt
from registration under the Securities Act and otherwise issued in compliance
with all Laws




4.11                               Brokers and Finders.  No brokerage or
finder’s fees or commissions are or will be payable by the Purchaser or Parent
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents.

 

4.12                        No Other Representations and Warranties.  The
representations and warranties set forth in this Section 4 are the only
representations and warranties made by the Purchaser and Parent with respect to
the transactions contemplated by this Agreement.  The Purchaser and Parent each
acknowledges that, except as set forth in Section 3, neither the Company, the
Seller nor any director, officer, employee, agent or Representative of the
Company makes any representation or warranty, either express or implied,
concerning the Shares or the transactions contemplated by this Agreement.

 

Section 5.                                           Covenants of the Parties.

 

5.1                               Public Disclosure. Neither the Company, the
Seller nor the Purchaser nor Parent will, nor permit any of their respective
Affiliates or Representatives to, issue any press release or make any other
public announcement or disclosure relating to this Agreement without the prior
written approval of the other party (such consent not to be unreasonably
withheld, conditioned or delayed), unless required by applicable Law or
securities listing standards (upon advice of counsel to the disclosing party) in
which case to the extent practicable and permitted by applicable Law, the party
will  provide the other party with an opportunity to review such press release
or other announcement prior to issuance, distribution or publication.

  

5.2                               Confidentiality.

 

(a)

The Recipient agrees to receive all Confidential Information in strict
confidence and to use the Confidential Information for the sole purpose of
performing its obligations under this Agreement in accordance with this
Agreement and not to use the Confidential Information for any other purpose. 
Without limiting the foregoing,





the Recipient agrees to protect the Confidential Information against disclosure
to Third Parties, using the same standard of care that the Recipient applies to
protect its own most highly confidential information (which in no event will be
less than a reasonable standard of care).  The Recipient agrees not to disclose
the Confidential Information to any Person other than: (i) its Representatives
who are directly concerned, working on, advising on or consulted in connection
with the Recipient’s obligations hereunder and whose knowledge of the
Confidential Information is reasonably considered to be necessary for such
purposes, or (ii) as required by applicable Law or an order by a Governmental
Authority or any requirements of stock market or exchange or other regulatory
body having competent jurisdiction; provided, except where not permitted by Law,
the Recipient will give the Disclosing Party reasonable advance notice of such
required disclosure, and will reasonably cooperate with the Disclosing Party, in
order to allow the Disclosing Party an opportunity to oppose, or limit the
disclosure of the Confidential Information or otherwise secure confidential
treatment of the Confidential Information required to be disclosed; provided
further, that if disclosure is ultimately required, the Recipient will furnish
only that portion of the Confidential Information which, based upon advice of
legal counsel, the Recipient is required to disclose in compliance with any such
requirement.  Recipient will ensure that Recipient’s Representatives are
informed of the confidentiality provisions of this Agreement and are obligated
to use and hold in confidence the Confidential Information in a manner
consistent with the obligations of the Recipient under this Agreement prior to
Recipient’s Representatives receiving any access to the Disclosing Party’s
Confidential Information.  The Recipient hereby assumes full responsibility and
liability to the Disclosing Party for any breach of this Agreement and any
unauthorized use or disclosure of Confidential Information by any of Recipient’s
Representatives.

 

(b)                                 Upon termination of this Agreement, the
Recipient will, within 30 days after receipt of written notice from the
Disclosing Party, at the election of the Recipient, return or destroy, or cause
to be returned or destroyed (as applicable), all Confidential Information of the
Disclosing Party provided to the Recipient or its Representatives hereunder and
all copies thereof, as well as all copies of all documents made by the
Recipient’s Representatives containing or based upon Confidential Information
(which, for avoidance of doubt, constitute Confidential Information for purposes
of this Agreement). 

  

If the Recipient elects that the Confidential Information be destroyed, then
upon such destruction the Recipient will provide a certificate of destruction
certifying compliance with this Section 5.2(d) to the Disclosing Party within 30
days after receipt of the original notice from the Disclosing Party requesting
the destruction of Confidential Information.  For clarity, in the case of
compilations or reports containing the Disclosing Party’s Confidential
Information, only that part containing said Confidential Information will be
destroyed or returned.  Notwithstanding anything to the contrary in this
Section 5.2(d), the Recipient will not be required to return or destroy copies
of Confidential Information solely to the extent (i) the Recipient is required
by applicable Law to retain such Confidential Information, (ii) such
Confidential Information is stored in automated electronic backup systems of the
Recipient or its Affiliates (provided that no use or disclosure in violation of
this Section 5.2 will be made of such Confidential Information retained or
stored pursuant to clauses (i) or (ii) at any time), or (iii) such Confidential
Information is reasonably necessary to enable the Recipient to enforce its
rights or remedies, or otherwise comply with its obligations, hereunder (and
then solely for such purpose and provided that no other use or disclosure in
violation of this Section 5.2 will be made of such retained Confidential
Information). Notwithstanding anything to the contrary herein, Recipient shall
be permitted to disclose Confidential Information to actual or prospective
lenders, acquirers, merger counterparties or investors in equity (including any
of their respective advisors) to the extent reasonably required in connection
with their respective evaluation of an actual or potential financing,
acquisition, merger or investment transaction involving the Recipient or its
Affiliates, subject to such Persons being bound by reasonably appropriate
obligations of confidentiality (it being agreed that Recipient assumes full
responsibility and liability to the Disclosing Party for any breach of this
Section 5.2 and any unauthorized use or disclosure of Confidential Information
by such Persons).

 

5.3                               Consents and Filings.

 

(a)                                 The parties will use their respective
reasonable best efforts to take, or cause to be taken, all actions, and to do,
or cause to be done, all things necessary, proper or advisable under applicable
Law to consummate and make effective in the most expeditious manner possible the
transactions contemplated by this Agreement, including (i) the preparation and
filing of all forms, registrations and notices required to be filed to
consummate such transactions, (ii) taking all actions necessary to obtain (and
cooperating with each other in obtaining) any consent, authorization, order or
approval of, or any exemption by, any Governmental Authority and





(iii) the execution and delivery of any additional instruments necessary to
consummate the transactions contemplated by this Agreement and to fully carry
out the purposes of this Agreement. 

 

(b)                                 In furtherance of the foregoing, the parties
to this Agreement will cooperate with each other in connection with the making
of all such filings and use reasonable best efforts to (i) furnish all
information required for any application or other filing to be made pursuant to
any applicable Law in connection with the transactions contemplated by this
Agreement, (ii) keep the other party informed in all material respects of any
material communication received by such party from, or given by such party to,
any Governmental Authority and of any material communication received or given
in connection with any proceeding by a private party, in each case relating to
the transactions contemplated by this Agreement, (iii) consult with the other
party prior to taking a position, and permit the other parties to review and
discuss in advance, and consider in good faith the views of the other in
connection with any analyses, appearances, presentations, memoranda, briefs,
white papers, arguments, opinions and proposals before making or submitting any
of the foregoing to any Governmental Authority by or on behalf of either party
in connection with any investigations or proceedings related solely to this
Agreement or the transactions contemplated by this Agreement or given in
connection with any proceeding by a private party and (iv) consult with the
other party in advance of any meeting or conference with, any Governmental
Authority relating to the transactions contemplated by this Agreement or in
connection with any proceeding by a private party relating thereto, and give the
other party the opportunity to attend and participate in such meetings and
conferences (unless prohibited by such Governmental Authority). 

  

Notwithstanding the foregoing, the Company and the Purchaser may, as each deems
advisable and necessary, reasonably designate any competitively sensitive
material provided to the other under this Section 5.3(b) as “Counsel Only
Material.” Such materials and the information contained therein will be given
only to the outside counsel of the recipient and will not be disclosed by
outside counsel to employees, officers, directors or consultants of the
recipient or any of its Affiliates unless express permission is obtained in
advance from the source of the materials (the Company or the Purchaser, as the
case may be) or its legal counsel. Each of the Company and the Purchaser will
cause its respective outside counsels to comply with this Section 5.3(b).
Notwithstanding anything to the contrary in this Section 5.3(b) materials
provided to the other party or its counsel may be redacted to remove references
concerning the valuation of the Company, privileged communications and
competitively sensitive information.

  

5.4                               Information Rights.

 

(a)                                 From and after the date hereof and for so
long after the Closing as the Purchaser holds any Company Shares, the Company
will provide the Purchaser upon its request with (a) copies of all reports,
schedules, forms, statements and other documents required to be filed with or
furnished to the SEC, (b) other publicly available financial and news
information produced by the Company, (c) such information concerning the Company
and its Subsidiaries as the Purchaser may reasonably request (in a manner so as
to not unreasonably interfere in any material respect with the normal business
operations of the Company and without requiring the Company to incur any
material cost not reimbursed by the Purchaser).  In addition, upon the request
of the Purchaser from time to time, the Company will cause members of its senior
management to meet with members of the senior management of the Purchaser (in
person or by conference telephone as agreed by the parties) to provide the
Purchaser with a presentation regarding developments relating to the Company’s
business and to respond to questions from the Purchaser.  No investigation
conducted, however, will affect or be deemed to modify any representation or
warranty made in this Agreement.  Notwithstanding any other provision of this
Agreement, neither the delivery of any notice or information pursuant to this
Agreement, nor any information known or available to any party or inquiry
conducted prior to or after the date of this Agreement, will limit or otherwise
affect the remedies available to such party.

 

(b)                                 All information requested by Purchaser and
provided by or on behalf of the Company under this Section 5.4 will be subject
to the provisions of Section 5.2. Nothing contained in this Section 5.4 will
require the Company to take any action that would, after consultation with
counsel, constitute a waiver of the attorney-client or similar privilege or
violate confidentiality obligations owing to third parties; provided that if any
information is withheld by the Company or any of its Subsidiaries pursuant to
the foregoing, the Company will (i) inform the Purchaser as to the general
nature of what is being withheld and (ii) use its reasonable best efforts to
(A) accommodate any request from the Purchaser for information pursuant to this
Section 5.4 in a manner that does





not result in such a waiver or violation or (B) obtain the required consent of
such third party to provide such access or disclosure.

  

5.5

Conduct of Business by the Company. The Company agrees that, from the date of
this Agreement until the Closing, neither the Company nor any of its
Subsidiaries will, except as set forth in the Disclosure Schedule or as
specifically contemplated in this Agreement, directly or indirectly:

 

(a)           amend or otherwise change its Organizational Documents in a manner
adverse to the Purchaser;

 

(b)           issue, sell, pledge, dispose of, grant, encumber, or authorize the
issuance, sale, license, pledge, disposition, grant or encumbrance of, (i) any
shares of any class of share capital or other ownership interest of the Company
or any of its Subsidiaries, or any options, warrants, convertible securities or
other rights of any kind to acquire any such shares or any other ownership
interest (including any phantom interest), of the Company or any of its
Subsidiaries (other than (A) the issuance of shares of Common Stock upon the
exercise or vesting of Equity Securities outstanding as of the date of this
Agreement issued pursuant to the Equity Compensation Plans and (B) the grant of
securities pursuant to employee or director stock award or incentive
compensation or similar plans, or in connection with employment offers in the
ordinary course, in all cases under this clause (B), in an aggregate amount not
to exceed 1.0% of the issued and outstanding Equity Securities) or (ii) any
material assets of the Company or any of its Subsidiaries;

  

(c)           take any action to adopt or implement a plan of complete or
partial liquidation, dissolution, merger, consolidation, restructuring or other
reorganization, other than any such actions taken with respect to the
Subsidiaries of the Company in the ordinary course of business;

 

(d)           declare, set aside, make or pay any dividend or other
distribution, payable in cash, securities, property or otherwise, or dividends
by wholly-owned Subsidiaries of the Company to the Company or to other
wholly-owned Subsidiaries;

 

(e)           reclassify, combine, split, subdivide or redeem, or purchase or
otherwise acquire, directly or indirectly, any of its capital stock;

 

(f)            knowingly take any actions or omit to take any actions that would
or would reasonably be expected to (i) result in any of the conditions set forth
in Section 7 not being satisfied, (ii) result in new or additional required
approvals from any Governmental Authority that would reasonably be expected to
prevent or materially delay the consummation of the transactions contemplated by
the Transaction Documents or (iii) materially impair, interfere with, hinder or
delay the ability of the Company or the Purchaser to consummate the transactions
contemplated by the Transaction Documents; or

 

(g)           enter into any agreement or otherwise make a commitment to do any
of the foregoing.

 

Nothing contained in this Agreement will give the Purchaser, directly or
indirectly, rights to control or direct the Company’s or its Subsidiaries’
operations.

 

5.6          Indemnification. Subject to Section 9.5, from and after the
Closing, the Company will defend, protect, indemnify and hold harmless the
Purchaser and each of the Affiliates of the Purchaser, and its and their
respective directors, officers, employees, representatives and agents (the
“Indemnitees”), to the fullest extent lawful from and against any and all
Actions, causes of action, suits, claims, losses (including losses from the
diminution of value of any securities issued to Purchaser pursuant to the
Transaction Documents), costs, penalties, fees, judgments, amounts paid in
settlement, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by any Indemnitee as
a result of, or arising out of or relating to (a) any inaccuracy in or
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents (other than in the Commercial Agreement,
which matters are addressed therein) (in each case, without giving effect to any
“materiality” or “Material Adverse Effect” qualifications) or (b) any breach of
any covenant, agreement or obligation of the Company contained in the
Transaction Documents (other than in the Commercial Agreement, which matters are





addressed therein). Notwithstanding the foregoing, except in the case of fraud,
the Company will have no duty to indemnify the Indemnitees for Indemnified
Liabilities (i) unless and until the aggregate Indemnified Liabilities for which
it would otherwise be liable under this Agreement exceed an amount equal to 1%
of the Purchase Price paid by the Purchaser for the Shares (at which point the
Company will be liable only for Indemnified Liabilities in excess of such
amount) or (ii) in the aggregate in excess of the Purchase Price paid by the
Purchaser for the Shares.

 

Section 6

Intentionally Omitted.

 

Section 7.              Closing Conditions.

 

7.1          Conditions to the Obligation of the Purchaser. The obligation of
the Purchaser to complete the transactions contemplated by this Agreement is
subject to the satisfaction of, or compliance with, on or before the Closing
Date, each of the following conditions (any of which may be waived by the
Purchaser, in whole or in part):

 

(a)           the representations and warranties of the Company in Section 3
that are qualified by “materiality” or “Material Adverse Effect” must be true
and correct in all respects and the representations and warranties of the
Company in Section 3 that are not so qualified must be true and correct in all
material respects (provided that the representations and warranties of the
Company in Section 3.6 must be true and correct in all but de minimis respects),
in each case, as of the date of this Agreement and as of the Closing (except to
the extent any such representation or warranty speaks as of the date of this
Agreement or any other specific date, in which case such representation or
warranty must have been so true and correct as of such date);




(b)           all of the covenants and agreements the Company is required to
perform or comply with under this Agreement on or before the Closing Date must
have been duly performed and complied with in all material respects;

 

(c)

  there must not be in effect any federal, state, local, municipal, foreign,
international, multinational or other law, statute, rule, regulation, ordinance
or code or any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Authority that would prohibit or make
illegal the consummation of the transactions contemplated by this Agreement or
cause the transactions contemplated by this Agreement to be rescinded following
consummation; and

 

(d)           since the date of this Agreement, no Material Adverse Effect shall
have occurred.

  

7.2          Conditions to the Obligation of the Company.  The obligation of the
Company to complete the transactions contemplated by this Agreement is subject
to the satisfaction of, or compliance with, on or before the Closing Date, each
of the following conditions (any of which may be waived by the Company, in whole
or in part):

 

(a)           the representations and warranties of the Purchaser and the Parent
in Section 4 that are qualified by “materiality” or “material adverse effect”
must be true and correct in all respects and the representations and warranties
of the Purchaser and Parent in Section 4 that are not so qualified must be true
and correct in all material respects, in each case, as of the date of this
Agreement and as of the Closing (except to the extent any such representation or
warranty speaks as of the date of this Agreement or any other specific date, in
which case such representation or warranty must have been so true and correct as
of such date);

 

(b)           all of the covenants and agreements the Purchaser and Parent are
required to perform or comply with under this Agreement on or before the Closing
Date must have been duly performed and complied with in all material respects;

 

(c)

 there must not be in effect any federal, state, local, municipal, foreign,
international, multinational or other law, statute, rule, regulation, ordinance
or code or any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Authority that would prohibit or make
illegal the consummation of the transactions contemplated by this Agreement or
cause the transactions contemplated by this Agreement to be rescinded following
consummation.

 

Section 8.

Intentionally Omitted.








Section 9.              Miscellaneous.

 

9.1          Fees and Expenses. Whether or not the transactions contemplated by
this Agreement are consummated, each party will pay its own direct and indirect
expenses incurred by it in connection with the preparation and negotiation of
this Agreement and the consummation of the transactions contemplated by this
Agreement, including all fees and expenses of its advisors and representatives.

 

9.2          Notices.  All notices, requests, consents and other communications
under this Agreement to any party must be in writing and are deemed duly
delivered when (a) delivered if delivered personally or by nationally recognized
overnight courier service (costs prepaid), (b) sent by facsimile with
confirmation of transmission by the transmitting equipment (or, the first
Business Day following such transmission if the date of transmission is not a
Business Day) or (c) received or rejected by the addressee, if sent by United
States of America certified or registered mail, return receipt requested; in
each case to the following addresses or facsimile numbers and marked to the
attention of the individual (by name or title) designated below (or to such
other address, facsimile number or individual as a party may designate by notice
to the other parties):

 

If to the Company:

PayNovi Ltd.

 

 

 

Address: 13 Classon House

Dundrum, Dublin 14

Ireland

 

Facsimile:

 

 

Attention:

Sean McVeigh

 

 

 

If to the Seller:

Anch Holdings Ltd.

 

 

 

Address: 13 Classon House

Dundrum, Dublin 14

Ireland

 

Facsimile:

 

 

Attention:

Sean McVeigh

 

 

If to the Purchaser:

World Media & Technology Corp.

 

600 Brickell Ave., Suite 1775

 

Miami, Florida 33131

 

Facsimile:

 

 

Attention:

Fabio Galdi, CEO

 

 

With a copy (which will

World Assurance Group, Inc.

not constitute notice) to:

375 Park Ave., Suite 2607

 

New York, NY 10152

 

Facsimile:

 

 

Attention:

Chief Financial Officer

 

 

 

 

 

 

 

9.3          Entire Agreement.  The Transaction Documents and the
Confidentiality Agreement, together with the exhibits and schedules thereto,
contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into such documents, exhibits and schedules.

  

9.4          Amendments and Waivers. No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed,
in the case of an amendment, by the Company and the Purchaser or, in the case of
a waiver, by the party against whom enforcement of any such waived provision is
sought.  No waiver of any default with respect to any provision, condition or
requirement of this Agreement will be





deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
will any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.

 

9.5          Survival.  All representations and warranties contained in this
Agreement will survive the Closing until the 18-month anniversary of the Closing
Date; provided that the representations and warranties set forth in (and any
claim arising from an inaccuracy or breach of) Section 3.1 (Organization and
Qualification), Section 3.2 (Authorization; Enforcement), Section 3.5 (Issuance
of the Shares; Exemption from Registration), Section 3.6 (Capitalization),
Section 3.17 (Brokers and Finders), Section 4.1 (Organization; Authority) and
Section 4.9 (Brokers and  Finders) will survive the Closing indefinitely. The
right of any party to assert a claim for indemnification relating to the breach
of any covenant or agreement contained in this Agreement to the extent required
to be performed or complied with prior to the Closing Date will survive the
Closing until the 18-month anniversary of the Closing Date.  All covenants
contained in this Agreement required to be performed or complied with in whole
or in part after the Closing Date will survive the Closing until the expiration
of the applicable statute of limitations or for such shorter period specified in
this Agreement. All claims for indemnification under this Agreement must be
asserted pursuant to a written claim notice given prior to the expiration of the
applicable survival period set forth in this Section 9.5; provided that any
representation, warranty, covenant or agreement that is the subject of a claim
for indemnification which is asserted pursuant to a written claim notice given
after the Closing Date within the survival periods specified in this Section 9.5
will survive until, but only for purposes of, the resolution of such claim.

 

9.6          Successors and Assigns.  This Agreement will be binding upon the
parties and their respective successors and assigns and will inure to the
benefit of the parties and their respective successors and permitted assigns. 
The Company may not assign or delegate this Agreement or any rights or
obligations hereunder without the prior written consent of the Purchaser.  The
Purchaser may not assign or delegate this Agreement or any rights or obligations
hereunder without the prior written consent of the Company; provided that the
Purchaser may assign and delegate any of its rights and obligations under this
Agreement to an Affiliate of the Purchaser if such Affiliate agrees in writing
to be bound by the terms of this Agreement. None of the rights granted to the
Purchaser pursuant to this Agreement or any of the other Transaction Documents
may be exercised by any Person, other than the Purchaser or any Affiliate of the
Purchaser to which such rights are assigned in accordance with this Section 9.6
(so long as such assignee continues to be an Affiliate of the Purchaser);
provided that the Purchaser may assign its rights under Section 6 to any Person
that acquires Securities from the Purchaser (other than in a public offering or
a sale pursuant to Rule 144) in compliance with the provisions of this Agreement
representing more than 1% of the Company’s then outstanding Common Stock if such
Person agrees in writing to be bound by the terms of this Agreement (in which
case, the Purchaser will have no  liability or obligation with respect to the
obligations of the assignee hereunder). Subject to the foregoing, the Purchaser
will remain primarily liable for the performance of all obligations of the
Purchaser under the Transaction Documents notwithstanding any assignment
pursuant to this Section 9.6.

 

9.7          No Third-Party Beneficiaries. Except for the Indemnitees under
Section 5.9, this Agreement is intended for the benefit of the parties hereto
and their respective successors and permitted assigns and is not for the benefit
of, nor may any provision hereof be enforced by, any other Person.

  

9.8          Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein will remain in full force and effect
and will in no way be affected, impaired or invalidated. It is hereby stipulated
and declared to be the intention of the parties that they would have executed
the remaining terms, provisions, covenants and restrictions without including
any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

9.9          Remedies.  The parties agree that irreparable damage would occur in
the event that any of the provisions of this Agreement are not performed by any
party in accordance with their specific terms or were otherwise breached by such
party.  The parties accordingly agree that, in addition to any other remedy to
which the parties are entitled at law or in equity, each party is entitled to
injunctive relief to prevent breaches of this Agreement by the other party and
otherwise to enforce specifically the provisions of this Agreement against the
other party. Each party expressly waives any requirement that the other party
obtain any bond or provide any





indemnity in connection with any action seeking injunctive relief or specific
enforcement of the provisions of this Agreement.

 

9.10        Business Days.  If the last or appointed day for the taking of any
action or the expiration of any right required or granted in this Agreement or
any other Transaction Document is not a Business Day, then such action may be
taken or such right may be exercised on the next succeeding Business Day.

 

9.11        Construction.  The parties agree that each of them and their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party will not be employed
in the interpretation of the Transaction Documents or any amendments hereto.

 

9.12        Governing Law and Venue.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents will be
governed by and construed and enforced in accordance with the internal
procedural and substantive laws of the State of Florida, without regard to the
principles of conflicts of law thereof.  Each party agrees that all legal
proceedings concerning the construction, validity, enforcement and
interpretation of this Agreement or any other Transaction Document (whether
brought against a party to this Agreement or its respective Affiliates,
directors, officers, stockholders, employees or agents) will be solely and
exclusively subject to the jurisdiction (a) in the United States District Court
for the State of Florida and (b) in a state court of the State of Florida
located in the County of Miami. Each party hereby irrevocably and
unconditionally submits to the exclusive jurisdiction of the foregoing courts
for the adjudication of any dispute arising in connection with this Agreement or
any other Transaction Document and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper or is an inconvenient venue for such proceeding.  Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service will constitute good and sufficient
service of process and notice thereof.  Nothing contained herein will be deemed
to limit in any way any right to serve process in any other manner permitted by
law.

 

9.13        WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT OR PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER ANY
RIGHT THEY MAY HAVE TO A TRIAL BY JURY.

  

9.14        Counterparts and Execution.  This Agreement may be executed in two
or more counterparts, all of which when taken together will be considered one
and the same agreement and will become effective when counterparts have been
signed by each party and delivered to the other party, it being understood that
both parties need not sign the same counterpart.  In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature will create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.

 

9.15        Further Assurances.  At any time or from time to time after the
Closing, the parties agree to cooperate with each other, and at the request of
the other party, to execute and deliver any further instruments or documents and
to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated by this Agreement and to otherwise carry out the intent of the
parties hereunder or thereunder.

 

(Signature Page Follows)

 





 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized signatories as of the date
first indicated above.

 

PAYNOVI LTD.

 

 

 

 

 

By:

/s/ Sean McVeigh

 

Name:

Sean McVeigh

 

Title:

President

 

 

 

ANCH HOLDINGS LTD.

 

 

 

 

 

By:

/s/ Sean McVeigh

 

Name:

Sean McVeigh

 

Title:

President

 




WORLD MEDIA & TECHNOLOGY CORP.

 

 

 

 

 

By:

/s/ Fabio Galdi

 

Name:

Fabio Galdi

 

Title:

Chief Executive Officer

 

 

WORLD ASSURANCE GROUP, INC.

 

 

 

 

 

By:

/s/ Alfonso Galdi

 

Name:

Alfonso Galdi

 

Title:

Chief Financial Officer

 







 






